FILED
                           NOT FOR PUBLICATION                                MAY 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 13-10361

              Plaintiff - Appellee,              D.C. No. 2:05-cr-00100-RLH-
                                                 LRL-1
  v.

KINGSLEY IYARE OSEMWENGIE,                       MEMORANDUM*

              Defendant - Appellant.

UNITED STATES OF AMERICA,                        No. 13-10362

              Plaintiff - Appellee,              D.C. No. 2:06-cr-00002-RLH-
                                                 GWF-2
  v.

KINGSLEY IYARE OSEMWENGIE,

              Defendant - Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Senior District Judge, Presiding

                             Submitted May 14, 2014**
                              San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         -2-


Before: SILVERMAN and GOULD, Circuit Judges, and LEMELLE, District
Judge.***

      Defendant Kingsley Osemwengie appeals from a 12-month sentence

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Osemwengie first argues that the revocation of his supervised release was

invalid because the new violations occurred before the revocation period began to

run. This argument is simply factually incorrect: at the supervised release

revocation hearing, Osemwengie specifically admitted that he committed new

violations during the term of his supervised release.

      Second, the district court did not abuse its discretion when it imposed the

12-month sentence to be served consecutively to a previously imposed sentence by

a federal district court in Oregon. The Oregon district court had been aware of the

pending revocation proceeding against Osemwengie and stated that it intended its

sentence to be served concurrently with the not-yet-imposed Nevada sentence. We

have repeatedly stated, however, that “federal courts ‘cannot order a sentence to

run either concurrently or consecutively to a non-existent term.’” Reynolds v.



        ***
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.
                                          -3-
Thomas, 603 F.3d 1144, 1149 (9th Cir. 2010) (quoting Taylor v. Sawyer, 284 F.3d
1143, 1148 (9th Cir. 2002)); see also United States v. Montes-Ruiz, __ F.3d __,

2014 WL 1099504, at *5-6 (9th Cir. Mar. 21, 2014) (holding that the

Taylor/Reynolds rule still applies to prospective federal sentences following Setser

v. United States, __ U.S. __, 132 S. Ct. 1463, 1468 (2012)). Thus, the Nevada

district court here was in no way required to follow the wishes of the Oregon

district court and did not abuse its discretion when it refused to do so.

      AFFIRMED.